DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 13 and 15-19 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is neither taught nor suggested by the prior art as a whole, either alone or in combination. Examiner indicated claims 13 and 15-19 as allowable in the Non-Final office action dated 4/19/2021. As stated in the previous office action, the modifications of Elhayani required to meet the combination of elements as recited would require complete reconstruction of the eraser pad inserts (8) to comprise multiple layers to accommodate structures for attachments. Additional modification to surface (10) to mate with the modified structure of attachments and inserts would also be required. In order to teach the claimed invention, the combination of prior art would rely upon hindsight; one having ordinary skill in the art before the effective filing date of the claimed invention would not recognize the combination as obvious.
Upon consideration of the prior art included within the IDS filed by Applicant on 10/12/2021, Examiner concluded the claims are patentable over the invention of Zohar. Zohar teaches of a bathroom squeegee comprising a housing (202) comprising an interior portion; a mounting (220) portion disposed opposite the housing; an eraser insert (218 and 238) configured to couple with the mounting portion (see [0093]), the eraser insert comprising an eraser pad (218) attached to a plate body (238), a plurality of apertures (see 248 and aperture surrounded by lip 245) extending from an outside surface of the plate body (238) completely through the plate body, each one of the apertures of the plurality of apertures configured to removably receive at least a portion of the mounting portion when so coupled (wherein protrusions 240 of mounting portion 220 mate with element 244 of plate body 238, see [0093], [0096], and Figure 9), wherein the eraser insert comprises a first side and a second side opposite the first side, the first side comprising a first insert surface (248, 250) and a raised peripheral rim (rim of sled 238 raised towards the surface 220) extending away from the first insert surface and away from the second side of the eraser insert. 
However, Zohar does not disclose the mounting portion comprising a recess and a plurality of magnets configured to magnetically secure the eraser assembly to a board; and the plurality of apertures of the plate body are configured to receive a corresponding magnet of the plurality of magnets of the mounting portion, wherein the recess of the mounting portion comprises a first surface and a second surface disposed lower than the first surface, the second surface comprising a well that is configured to receive the raised peripheral rim of the eraser insert such that the raised peripheral rim extends lower than the first surface of the recess when the first insert surface is placed against the first surface of the recess of the mounting portion.
Modifying Zohar in order to meet the claimed invention would require altering the structure in a manner that would be considered hindsight. By incorporating magnets and multiple mating surfaces of the squeegee sled, the functionality of the squeegee to dispense liquid soap or detergent would be hindered. Furthermore, there is no teaching, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723